Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Durelli on October 15, 2021.
The application has been amended as follows: 
Claim 19 is canceled by the present Examiner’s Amendment.
Claim 22, line 3, replace “through flexible tubing.” with - - through a flexible tubing.”
Claim 28, line 1, replace “claim 19” with - - claim 18 - -
Claim 28, line 3, replace “through flexible tubing.” with - - through a flexible tubing.”
Claim 33, lines 22-23, replace “through flexible tubing.” with - - through a flexible tubing.”
Claim 42, lines 13-14, replace “through flexible tubing.” with - - through a flexible tubing.”

Allowable Subject Matter
Claims 1, 20, 22, 23, 25-33 and 38-42 allowed.
There is no art of record alone or in combination that teaches of a bleeding control device that includes the combination of recited limitations in claims 18, 33 and 42. 
Referring to claim 18, the art of record alone or in combination did not teach the recited limitations of a compressed gas canister arranged within the canister housing; a tube or rod connected to the canister housing; wherein an interior volume of the compressed gas canister is in fluid communication with an interior volume of the inflatable balloon through the regulator when the compressed gas canister is activated; wherein the tube or rod is removable and connected to the canister housing through a detachable base, the detachable base configured to detach from the canister housing; and wherein the interior volume of the compressed gas canister is in fluid communication with an interior volume of the inflatable balloon even when the detachable base is detached from the canister housing.
Referring to claim 33, the art of record alone or in combination did not teach the recited limitations of compressed gas canister arranged within the canister housing; a first tube connected to the canister housing, wherein the first tube is connected to the canister housing through a detachable base, the detachable base configured to detach from the canister housing; and wherein the interior volume of the compressed gas canister is in fluid communication with the interior volume of the inflatable balloon through a flexible tubing when the detachable base is attached to the canister housing and when the detachable base is detached from the canister housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771